Case: 19-10187      Document: 00515327526         Page: 1    Date Filed: 03/02/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                      No. 19-10187
                                                                               FILED
                                                                           March 2, 2020
                                                                          Lyle W. Cayce
ROBERT D. LOCKWOOD,                                                            Clerk

                                                 Plaintiff-Appellant

v.

MR. GARY JOHNSON, Tex. TDCJ-ID Prison Operations Director, also known
as Gary Schafer, also known as NFN Schandeling; SENIOR WARDEN
ADRIAN A. AMONETT, Tex. TDCJ-ID Prison, John Montford Mental Health
Unit; JOE TOVAR, Major, Tex. TDCJ-ID Prison John Montford Mental Health
Unit; ROBERT TREON, Regional Grievance Director/Coordinator/
Investigator - Tex. TDCJ-ID Prisons; ROBERT M. LOPEZ, Assistant and
Security Personnel Gate Operations Warden,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 5:18-CV-286


Before SMITH, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Robert D. Lockwood, Texas prisoner # 808461, moves for leave to proceed
in forma pauperis (IFP) to appeal the district court’s order dismissing his 42
U.S.C. § 1983 complaint. Lockwood also filed notices of appeal from the denial


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10187     Document: 00515327526     Page: 2   Date Filed: 03/02/2020


                                  No. 19-10187

of various interlocutory orders prior to the issuance of the final appealable
order. The district court dismissed Lockwood’s § 1983 complaint as frivolous
pursuant to 28 U.S.C. § 1915(e)(2)(B), and denied Lockwood leave to proceed
IFP, certifying that, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of
Appellate Procedure 24(a)(3), the appeal is not taken in good faith.
      By moving to proceed IFP, Lockwood is challenging the district court’s
certification that his appeal is not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into an appellant’s good faith
“is limited to whether the appeal involves legal points arguable on their merits
(and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983) (internal quotation marks and citation omitted).
      Lockwood has not addressed the reasons for the district court’s
certification decision; regardless, he has not shown that his appeal involves an
arguable legal issue and is thus taken in good faith. See Howard, 707 F.2d at
220. Accordingly, his motion for leave to proceed IFP is DENIED, and his
appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH
CIR. R. 42.2.
      Both this court’s dismissal and the district court’s dismissal as frivolous
count as strikes for purposes of § 1915(g). Additionally, at the time he filed the
instant motion, Lockwood had accrued at least one other strike. Lockwood v.
Armstrong, No. 6:17-CV-351 (W.D. Tex. Jan. 22, 2018) (order dismissing
complaint with prejudice as frivolous). Because Lockwood has accumulated at
least three strikes under § 1915(g), he is now BARRED from proceeding IFP in
any civil action or appeal filed in a court of the United States while he is
incarcerated or detained in any facility unless he is under imminent danger of
serious physical injury. See § 1915(g). He is WARNED that future frivolous,
repetitive, or otherwise abusive filings will invite the imposition of additional



                                        2
    Case: 19-10187    Document: 00515327526      Page: 3   Date Filed: 03/02/2020


                                  No. 19-10187

sanctions. He should review any pending appeals and actions and move to
dismiss any that are frivolous.
      MOTION FOR IFP DENIED; APPEALS DISMISSED; § 1915(g) BAR
IMPOSED; SANCTION WARNING ISSUED.




                                       3